PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/001,511
Filing Date: 06 June 2018
Appellant(s): Toyota Research Institute, Inc. 



__________________
Gregory T. Wuennenberg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 29 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection listed under the subheading “WITHDRAWN REJECTIONS.”  
The following grounds of rejection are applicable to the appealed claims.
Rejection of claims 1-5, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US Publication 2018/0246907 A1) in view of Schafer et al. (US Publication 2019/0213451 A1) and in further view of Abeling et al. (US Publication 2021/0063169 A1).
Rejection of claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US Publication 2018/0246907 A1) in view of Schafer et al. (US Publication 2019/0213451 A1), in view of Abeling et al. (US Publication 2021/0063169 A1) and in further view of Choi et al. (US Publication 2019/0332120 A1).
Rejection in the alternative, claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US Publication 2018/0246907 A1) in view of Schafer et al. (US Publication 2019/0213451 A1) and in further view of Abeling et al. (US Publication 2021/0063169 A1).









(2) Response to Argument
Appellant argues that Schafer does not teach “determine a portion of the first map having a first type of road, [and] determine a first accuracy specification for the first type of road as recited in the independent claim 1 and as similarly recited in independent claim 18.
The examiner disagrees with the appellant’s argument. In response to applicant's argument that the examiner, the appellant’s specification describes the first accuracy specification as an image database with less features than the full database to localize the vehicle (Specification: Para. 0033). Schafer includes a plurality of neural networks of image features for various urban, rural, and highway scenarios because road users, pedestrians, and traffic signs differ considerably for different driving environments (Schafer: Para. 0036). Schafer selects one of the plurality of convolutional neural networks, such as one created for an urban area, to use for processing of the image data (Schafer: Para. 0036, 0041). The chosen neural network is used to classify image features of pedestrians, traffic signs, and other vehicles (Schafer: Para. 0033). Schafer’s plurality of neural networks is a database of image features for all type of road situations. An urban neural network is the image database of images found in an urban environment.
Appellant next argues “the predefined degree of accuracy defines a redefined degree of accuracy for localizing the vehicle using the one or more features identified by the first accuracy specification” as recited in independent claims 1 and 18 is not taught by Theil, Schafer, or Abeling.

Claims 1 and 18 includes an accuracy specification with a predefined degree of accuracy that defines a reduced degree of accuracy for localizing a vehicle. The Appellant’s specification does not include “reduced degree of accuracy” as clearly defined.  The examiner believes the Appellant has support for that amendment based on “a new map data may be created for the type of road whereby the number of features and/or sensor inputs required for localizing the vehicle traversing that type of road may be reduced” (Specification: Para. 0016). Therefore, the examiner interpreted a reduced degree of accuracy for localizing the vehicle as a map data for a specific type of road where the number of features required for localizing the vehicle may be reduced. The broadest reasonable interpretation of the claim reduced degree of accuracy could be either definition outlined by the examiner above. The examiner’s interpretation as a reduced degree of accuracy as a road type map data with less features than all possible map data features is supported by the Appellant’s specification.
Schafer does not explicitly teach the limitation above, but does teach the concept. Schafer has a plurality of neural networks creating an image database for 
Abeling includes a shared map of surrounding features, poles, guide posts, traffic lights, and street lamps (Abeling: Para. 0008, 0018). Abeling select a portion of the shared map to determine a position of the vehicle and assign a position of the vehicle using at least one surrounding feature creating a position accuracy (Abeling: Para. 0008, 0047). Abeling explicitly teaches a position accuracy for the vehicle using at least one surrounding feature and a portion of an image map. Where Schafer teaches the concept of a type of road map creating an accuracy specification due to the reduced image features, Abeling explicitly teaches a vehicle position accuracy created by a surrounding feature using a portion of the shared image map creating a reduced accuracy specification.
 Appellant next argues that Schafer does not teach “a second map data stored in the non-transitory computer readable memory, wherein the second map data comprises one or more features defined by a second accuracy specification for localizing the vehicle traversing a second type of road and the second type of road is different from the first type of road” as recited in original independent claim 13.
The examiner disagrees with the appellant’s argument. In response to applicant's argument that the examiner, the appellant’s specification describes the first accuracy 
Appellant next argues that Theil, Schafer, or Abeling does not teach “the predefined degree of accuracy defines a reduced degree of accuracy for localizing the vehicle using the one or more features identified by the second accuracy specification, and the second type of road is different from the first type of road” as recited in independent claim 13.
The examiner disagrees with the appellant’s argument. The Appellant’s specification contains “a new map data may be created for the type of road whereby the number of features and/or sensor inputs required for localizing the vehicle traversing that type of road may be reduced” (Specification: Para. 0016). The reduced accuracy means that fewer objects are being shown in order to “reduce the computational load in 
The features found in a rural image map are not the same features found in an urban image map, but are both part of the whole image map that contains the image maps for all the road options. This means the rural image map has fewer images than the whole image map due to only images found in a rural setting being in that particular portion of the image map. Abeling includes a shared map of surrounding features, poles, guide posts, traffic lights, and street lamps (Abeling: Para. 0008, 0018). Abeling select a portion of the shared map to determine a position of the vehicle and assign a position of the vehicle using at least one surrounding feature creating a position accuracy (Abeling: Para. 0008, 0047).  The portion of the shared image map for an urban environment would have certain traffic lights, features, and guide posts that would not be found in the portion of the shared image map for a rural environment. Both the urban and rural environmental image maps would have fewer features than the shared map. The differences in the features between the urban and rural image maps would have to create a different reduced degree of accuracies due to using different road maps to localize the vehicle and create a position accuracy.  
Appellant next argues that Schafer does not teach “determine a portion of the first map data having a first type of road, [and] determine a first accuracy specification for the first type of road” found in claims 1 and 18.
The examiner disagrees with the appellant’s argument. In response to applicant's argument that the examiner, the appellant’s specification describes the first accuracy 
Appellant next argues that Abeling in the alternative rejection does not teach “wherein the first accuracy specification identifies one or more features of the plurality of features defined in the first map data used to localize the vehicle traversing the first type of road within a predefined degree of accuracy, the predefined degree of accuracy defines a reduced degree of accuracy for localizing the vehicle using the one or more features identified by the first accuracy specification” from claims 1 and 18.
The examiner disagrees with the appellant’s argument. In response to applicant's argument that the examiner, Abeling includes a shared map of surrounding features, poles, guide posts, traffic lights, and street lamps (Abeling: Para. 0008, 0018). Abeling select a portion of the shared map to determine a position of the vehicle and assign a position of the vehicle using at least one surrounding feature creating a position 
Appellant next argues that because claims 2-12 and 19-20 depend from independent claims 1 and 18, respectively, claims 2-12 and 19-20 are also allowable.
The examiner disagrees with the appellant’s argument. Claims 1 and 18 are rejected, therefore claims 2-12 and 19-20 are rejected based on their dependencies.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Laura E. Linhardt

/LAURA E LINHARDT/ Examiner, Art Unit 3663                                                                                                                                                                                                       

Conferees:
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.